11 So. 3d 469 (2009)
Maria MOSKOVITS, Petitioner,
v.
CRYSTAL HOUSE, INC., Respondent.
No. 3D09-1705.
District Court of Appeal of Florida, Third District.
June 24, 2009.
Maria Moskovits, in proper person.
Ron Campbell, West Palm Beach, for respondent.
Before GERSTEN, C.J., and SUAREZ and ROTHENBERG, JJ.
ROTHENBERG, J.
The petitioner, Maria Moskovits, seeks a writ of prohibition to prevent the trial judge from presiding over this case. We have reviewed the verified motion to disqualify, and conclude that the motion was legally sufficient, and therefore, it should have been granted. See Fla. R. Jud. Admin. 2.330(d)(1)-(2). Accordingly, we grant the writ of prohibition, but are confident that it will be unnecessary to formally issue the writ.
Petition granted.